Exhibit 10.1
 
THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR UNDER THE SECURITIES LAWS OF ANY STATE OR OTHER JURISDICTION (TOGETHER, THE
“SECURITIES LAWS”) AND MAY NOT BE OFFERED FOR SALE, SOLD OR OTHERWISE
TRANSFERRED OR ENCUMBERED IN THE ABSENCE OF COMPLIANCE WITH SUCH SECURITIES LAWS
AND UNTIL THE COMPANY SHALL HAVE RECEIVED FROM COUNSEL ACCEPTABLE TO IT A
WRITTEN OPINION REASONABLY SATISFACTORY TO IT THAT THE PROPOSED DISPOSITION WILL
NOT VIOLATE ANY APPLICABLE SECURITIES LAWS.


SECURED PROMISSORY NOTE


 ___________ ___, 2013



FOR VALUE RECEIVED, the undersigned CAR CHARGING GROUP, INC., a Nevada
corporation (the “Company” or “Maker”), promise(s) to pay to the order of
MANHATTAN CHARGING, LLC (the “Holder”), at such place as may be designated in
writing by the Holder, the principal sum of _______________________
($__________) with interest thereon at the rate per annum (based on a 365-day
year and charged on the basis of actual days elapsed) equal to 6%.  All sums
owing hereunder are payable in lawful money of the United States of America, in
immediately available funds.  In no event will the rate of interest payable
hereunder exceed the maximum rate permitted by law.


1.      The outstanding principal balance of this Note (this “Note”), together
with all accrued and unpaid interest, shall be due and payable on ___________
__, 2013 (the “Maturity Date”). In the event that the unpaid balance of the
principal and interest shall not have been paid in full on or before the
Maturity Date, interest on the unpaid balance of the principal will accrue from
the Maturity Date through and including the date of final payment thereof in
full at the rate of twenty percent (20%) per annum.


2.      Any and all payments on account of this Note shall be applied, first to
accrued and unpaid interest, then to any unpaid fees and charges due hereunder
and thereafter to outstanding principal. The Maker agrees that, to the extent it
makes a payment or payments and such payment or payments, or any part thereof,
are subsequently invalidated, declared to be fraudulent or preferential, set
aside or are required to be repaid to a trustee, receiver, or any other party
under any bankruptcy act, state or federal law, common law or equitable cause,
then to the extent of such payment or payments, the obligations or part thereof
hereunder intended to be satisfied shall be revived and continued in full force
and effect as if said payment or payments had not been made.


3.      The outstanding principal balance and all accrued interest payable to
the Holder hereunder may be prepaid at any time, without penalty or premium and
without the prior consent of the Holder.


4.      The Company hereby covenants and agrees that so long as any of its
obligations under this Note remain outstanding:


a.      The Company shall do or cause to be done all things necessary to
preserve, renew and keep in full force and effect the legal existence of each of
Beam Charging LLC, a New York limited liability company (“Beam Charging”), and
Beam Acquisition LLC, a Nevada limited liability company (“Beam Acquisition”
and, as used in this Note, “Beam” shall mean Beam Charging and Beam Acquisition,
jointly and severally), and do or cause to be done, and Beam shall do, all
things reasonably necessary to preserve, renew and keep in full force and effect
the rights, licenses, permits, privileges, franchises, trademarks, copyrights
and patents material to the conduct of Beam.
 
b.      The Company shall or shall cause Beam to pay all of Beam’s obligations,
including tax liabilities, before the same shall become delinquent, except where
(i) the validity or amount thereof is being contested diligently and in good
faith by appropriate proceedings, (ii) Beam has set aside on its books adequate
reserves with respect thereto in accordance with GAAP and no notice of any lien
or encumbrance with respect thereto has been filed or recorded and (iii) the
failure to make payment pending such contest could not reasonably be expected to
result in a material adverse effect on Beam.
 
 
1

--------------------------------------------------------------------------------

 
 
c.      The Company shall keep and maintain all property material to the conduct
of Beam’s business in good working order and condition, ordinary wear and tear
excepted.
 
d.      The Company shall, and shall cause Beam to, conduct Beam’s business in,
and shall not and shall cause Beam not to, take any action other than in, the
ordinary course of business consistent with past practice.
 
e.      The Company shall keep, in all material respects, proper books of record
and account in which full, true and correct entries are made of all dealings and
transactions in relation to Beam’s business and activities.  The Company shall
permit or cause Beam to permit any representatives designated by the Holder to
visit and inspect Beam’s properties, to examine and make extracts from Beam’s
books and records, and to discuss Beam’s affairs, finances and condition with
Beam’s and the Company’s officers and independent accountants, all at such
reasonable times during normal business hours and as often as reasonably
requested.  The Holder and its agents may enter upon any of the Beam’s premises
(prior to the occurrence of an Event of Default, upon reasonable notice) at any
time during business hours and at any other reasonable time, and, from time to
time, for the purpose of inspecting the Collateral (as defined in the Security
Agreements) and any and all records pertaining thereto and the operation of
Beam's business.
 
f.      The Company shall cause Beam to comply with all laws, rules, regulations
and orders of any governmental authority applicable to Beam or Beam’s property.
 
g.      The Company shall not, and shall cause Beam not to, change (i) the legal
name of Beam, (ii) the jurisdiction of organization of Beam, (iii) the location
of the chief executive office of Beam, Beam’s principal place of business, any
office in which Beam maintains books or records relating to Collateral owned or
held by Beam or on Beam’s behalf or any office or facility at which Collateral
owned or held by Beam or on Beam’s behalf is located (including the
establishment of any such new office or facility), (iv) the identity or
organizational structure of Beam, or (v) the organizational identification
number or the Federal Taxpayer Identification Number of Beam.  The Company shall
promptly notify the Holder if any portion of the Collateral is compromised,
encumbered, pledged, devalued, threatened, damaged or destroyed.
 
h.      The Company shall cause Beam to, and Beam shall, maintain, with
financially sound and reputable insurance companies, (i) adequate insurance for
Beam’s insurable properties, all to such extent and against such risks,
including fire, casualty, business interruption and other risks insured against
by extended coverage, as is customary with companies in the same or similar
businesses operating in the same or similar locations, and (ii) such other
insurance as is required pursuant to the terms of the Security Agreements.
 
 
2

--------------------------------------------------------------------------------

 
 
i.      The Company shall, and shall cause Beam to, execute any and all further
documents, agreements and instruments, and take all such further actions
(including the filing and recording of financing statements, fixture filings,
and other documents), that may be required under any applicable law, or which
the Holder may reasonably request, to effectuate the transactions contemplated
hereby and by the Security Agreements or to grant, preserve, protect or perfect
the liens created or intended to be created hereby and by the Security
Agreements or the validity or priority of any such lien, all at the expense of
the Company.  The Company shall provide to the Holder, from time to time upon
request, evidence reasonably satisfactory to the Holder as to the perfection and
priority of the liens created or intended to be created by the Security
Agreements.
 
j.      The Company shall cause Beam not to, and Beam shall not, create, incur,
assume or permit to exist any new or additional Indebtedness, except for trade
payables incurred in the ordinary course of business.  As used herein,
"Indebtedness" of Beam means, without duplication, (i) all obligations of Beam
for borrowed money, (ii) all obligations of Beam evidenced by bonds, debentures,
notes or similar instruments, (iii) all obligations of Beam under conditional
sale or other title retention agreements relating to property acquired by Beam,
(iv) all obligations of Beam in respect of the deferred purchase price of
property or services (excluding accounts payable incurred in the ordinary course
of business), (v) all Indebtedness of others secured by (or for which the holder
of such Indebtedness has an existing right, contingent or otherwise, to be
secured by) any lien on property owned or acquired by Beam, whether or not the
Indebtedness secured thereby has been assumed (but only with respect to the
value of the assets used to secure such Indebtedness), (vi) all guarantees by
Beam of Indebtedness of others, (vii) all capital lease obligations of Beam,
(viii) all obligations, contingent or otherwise, of Beam as an account party in
respect of letters of credit and letters of guaranty and (ix) all obligations,
contingent or otherwise, of Beam in respect of bankers' acceptances. The
Indebtedness of Beam shall include the Indebtedness of any other entity
(including any partnership in which Beam is a general partner) to the extent
Beam is liable therefor as a result of Beam 's ownership interest in or other
relationship with such entity.
 
k.      The Company shall cause Beam not to, and Beam shall not, create, incur,
assume or permit to exist any lien or encumbrance on any property or asset now
owned or hereafter acquired by Beam, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof.
 
l.      The Company shall not create, incur, assume or permit to exist any lien
or encumbrance on any equity interest in Beam or any instrument, contract or
right that is convertible into equity securities of Beam.
 
m.      The Company shall cause Beam not to, and Beam shall not, merge into or
consolidate with any other person or entity, or permit any other person or
entity to merge into or consolidate with it, or sell, transfer, lease or
otherwise dispose of (in one transaction or in a series of transactions) all or
substantially all of its assets, or all or substantially all of the equity
securities of any of its subsidiaries, if any (in each case, whether now owned
or hereafter acquired), or liquidate or dissolve.
 
 
3

--------------------------------------------------------------------------------

 
 
n.      The Company shall cause Beam not to, and Beam shall not, engage to any
material extent in any business other than businesses of the type conducted by
Beam on the date hereof and businesses or activities that are substantially
similar, related or incidental thereto.
 
o.      The Company shall cause Beam not to, and Beam shall not, sell, transfer,
lease or otherwise dispose (including pursuant to a merger) of any asset,
including any equity securities, except sales, transfers and other dispositions
of inventory, used or surplus equipment and intellectual property, in each case
in the ordinary course of business.
 
p.      The Company shall cause Beam not to, and Beam shall not, make any
distributions or pay any dividends whatsoever.
 
q.      The Company shall cause Beam not to, and Beam shall not: (i) authorize,
issue, or agree to issue any additional equity interest in Beam or any
instrument, contract or right that is convertible into equity interests in Beam;
or (ii) make any material change in its capital structure.
 
r.      The Company shall cause Beam not to, and Beam shall not, pay or obligate
itself to prepay any Indebtedness, other than Indebtedness under this Note and
the other promissory notes issued by the Company on the date hereof pursuant to
that certain Equity Exchange Agreement, dated as of the date hereof, a copy of
which is attached hereto as Exhibit A (the “Exchange Agreement”), provided,
however, that such payments are made to the holders of such notes in amounts
that are proportionate to the original principal amount of such notes.
 
s.      The Company shall cause Beam not to, and Beam shall not, in any manner,
amend or otherwise modify, or waive any material provision of Beam’s articles of
organization, operating agreement or any other organizational document or
similar document or agreement.
 
5.      For the purposes of this Note, each of the following events will
constitute an “Event of Default” under this Note:


a.      The Maker fails to make payment in full of all principal and interest
outstanding under this Note on the Maturity Date;


b.      The Maker institutes a proceeding seeking relief as a debtor under the
United States Bankruptcy Code or any state insolvency law;


c.      An order is entered in a proceeding under the United States Bankruptcy
Code or any state insolvency law declaring the Maker to be insolvent, or
appointing a receiver or similar official for substantially all the Maker's
properties, and either (i) the Maker consents to the entry of that order, or
(ii) that order is not dismissed within 90 days;


d.      Maker shall have failed to observe or perform any covenant, condition or
agreement contained in this Note or in the Security Agreement, dated as of the
date hereof, by and among the Maker, Beam Charging LLC, Holder and certain other
secured parties (the “Security Agreement”) or in the Pledge and Security
Agreement, dated as of the date hereof, by and among the Maker, Beam Acquisition
LLC, the Holder and certain other secured parties (the “Pledge Agreement”), or
in that certain Escrow Agreement, dated as of the date hereof, by and among the
Company, Beam Charging, Beam Acquisition, Holder and certain other parties (the
“Escrow Agreement” and together with this Note, the Security Agreement, the
Pledge Agreement and any and all documents and agreements executed thereunder or
delivered in accordance therewith, the “Loan Documents”);
 
 
4

--------------------------------------------------------------------------------

 
 
e.      The Company, Beam Acquisition or, with respect to the period from the
date hereof, Beam Charging shall have failed to observe or perform any covenant,
obligation or other agreement made by such party in the Exchange Agreement (or
any document or agreement executed and/or delivered in connection therewith) or
any breach of representation or warranty made by the Company, Beam Acquisition
or, with respect to the period from the date hereof, Beam Charging, in the
Exchange Agreement (or any document or agreement executed and/or delivered in
connection therewith) shall have occurred.


f.      The Company and/or Beam Charging amend, change, transfer, pledge,
hypothecate, sell or encumber in any way whatsoever that certain Amendment to
Promissory Notes with respect to the Secured Notes (as defined in the Exchange
Agreement) or waive or breach any representation, warranty, requirement or
covenant therein.


g.      Any Loan Document shall cease, for any reason, to be in full force and
effect (except upon indefeasible payment in full), or the Company, Beam Charging
or Beam Acquisition shall so assert in writing or shall disavow any of its
obligations thereunder; or


h.      any lien or encumbrance purported to be created under any Loan Document
shall cease to be (through no fault or action of Holder), or shall be asserted
by the Company, Beam Charging or Beam Acquisition not to be, a valid and
perfected lien on any Collateral (as defined in the Loan Documents), with the
priority required by the applicable Loan Document.


6.      At any time that an Event of Default has occurred, the entire remaining
balance of the principal amount hereof, together with all accrued unpaid
interest hereunder, shall be immediately due and payable, without demand,
presentment, protest, notice of dishonor or other diligence of any kind, all of
which are waived by the Maker.


7.      Upon Default, the Holder of this Note may employ an attorney to enforce
the Holder's rights and remedies and the maker, principal, surety, guarantor and
endorsers of this Note hereby agree to indemnify Holder and pay, with interest
at the default rate set forth in Section 1 hereto, to Holder reasonable
attorneys fees, plus all other reasonable expenses incurred by the Holder in
exercising any of the Holder's rights and remedies upon Default. The rights and
remedies of the Holder as provided in this Note and the other Loan Documents
shall be cumulative and may be pursued singly, successively, or together in the
sole discretion of the holder. The failure to exercise any such right or remedy
shall not be a waiver or release or such rights or remedies or the right to
exercise any of them at another time.


8.      All parties to this Note, including Maker and any sureties, endorsers,
or guarantors hereby waive protest, presentment, notice of dishonor, any and all
rights of set-off and notice of acceleration of maturity and agree to continue
to remain bound for the payment of principal, interest and all other sums due
under this Note notwithstanding any change or changes by way of release,
surrender, exchange, modification or substitution of any security for this Note
or by way of any extension or extensions of time for the payment of principal
and interest or any right of set-off; and all such parties waive all and every
kind of notice of such change or changes and agree that the same may be made
without notice or consent of any of them.
 
 
5

--------------------------------------------------------------------------------

 
 
9.        This Note shall be construed and enforced in accordance with the laws
of the State of New York, without regard to conflict of law principals.


10.      The Maker acknowledges and agrees that should a proceeding under any
bankruptcy or insolvency law be commenced by or against the Maker, or if any of
the Collateral should become the subject of any bankruptcy or insolvency
proceeding, then the Holder should be entitled to, among other relief to which
the Holder may be entitled under hereunder and/or applicable law, an order from
the court granting immediate relief from the automatic stay pursuant to 11
U.S.C. Section 362 to permit the Holder to exercise all of its rights and
remedies pursuant to this Note and/or applicable law. THE MAKER EXPRESSLY WAIVES
THE BENEFIT OF THE AUTOMATIC STAY IMPOSED BY 11 U.S.C. SECTION
362.  FURTHERMORE, THE MAKER EXPRESSLY ACKNOWLEDGES AND AGREES THAT NEITHER 11
U.S.C. SECTION 362 NOR ANY OTHER SECTION OF THE BANKRUPTCY CODE OR OTHER STATUTE
OR RULE (INCLUDING, WITHOUT LIMITATION, 11 U.S.C. SECTION 105) SHALL STAY,
INTERDICT, CONDITION, REDUCE OR INHIBIT IN ANY WAY THE ABILITY OF THE HOLDER TO
ENFORCE ANY OF ITS RIGHTS AND REMEDIES UNDER THIS NOTE AND/OR APPLICABLE
LAW.  The Maker hereby consents to any motion for relief from stay that may be
filed by the Holder in any bankruptcy or insolvency proceeding initiated by or
against the Maker and, further, agrees not to file any opposition to any motion
for relief from stay filed by the Holder.  The Maker represents, acknowledges
and agrees that this waiver is knowingly, intelligently and voluntarily made,
that neither the Holder nor any person acting on behalf of the Holder has made
any representations to induce this waiver, that the Maker has been represented
(or has had the opportunity to be represented) in the signing of this Note and
in the making of this waiver by independent legal counsel selected by the Maker
and that the Maker has discussed this waiver with counsel.


11.      This Note, the Loan Documents and the other documents and agreements
executed or delivered in connection therewith contain or expressly incorporate
by reference the entire agreement of the parties with respect to the matters
contemplated herein and supersede all prior negotiations or agreements, written
or oral.  This Note shall not be modified except by written instrument executed
by all parties.  Any reference to this Note includes any amendments, renewals or
extensions now or hereafter approved by the Holder and the Company in
writing.  Maker may not assign any of its rights hereunder or delegate any of
its obligations hereunder without the prior written consent of Holder.


12.      No recourse for the payment of any amount due under this Note, or for
any claim based hereon or otherwise in respect hereof, shall be had against any
member of the Maker or any incorporator, partner, shareholder, officer, member
or director, as such, past, present or future, of any such member, except in
accordance with the Loan Documents.  Nothing contained in this Paragraph shall
be construed to limit the exercise or enforcement, in accordance with the terms
of this Note, of rights and remedies against the Maker in connection with the
transactions contemplated hereby.
 
-Signature Page Follows-
 
 
6

--------------------------------------------------------------------------------

 


[SIGNATURE PAGE TO SECURED PROMISSORY NOTE]

 

 
CAR CHARGING GROUP, INC.
            By:       
Name:
 

 
 
7

--------------------------------------------------------------------------------

 


Exhibit A


Equity Exchange Agreement
 
 
8

--------------------------------------------------------------------------------